

	

		II

		109th CONGRESS

		1st Session

		S. 818

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Grassley (for

			 himself, Mr. Salazar,

			 Mr. Thune, Mr.

			 Dorgan, Mr. Enzi,

			 Mr. Johnson, Mr. Dayton, and Mr.

			 Harkin) introduced the following bill; which was read twice and

			 referred to the Committee on Agriculture,

			 Nutrition, and Forestry

		

		A BILL

		To amend the Packers and Stockyards Act, 1921, to make it

		  unlawful for a packer to own, feed, or control livestock intended for

		  slaughter.

	

	

		1.Prohibition on packers

			 owning, feeding, or controlling livestock

			(a)In

			 generalSection 202 of the Packers and Stockyards Act, 1921

			 (7 U.S.C.

			 192), is amended—

				(1)by redesignating

			 subsections (f) and (g) as subsections (g) and (h), respectively; and

				(2)by inserting

			 after subsection (e) the following:

					

						(f)Own or feed

				livestock directly, through a subsidiary, or through an arrangement that gives

				the packer operational, managerial, or supervisory control over the livestock,

				or over the farming operation that produces the livestock, to such an extent

				that the producer is no longer materially participating in the management of

				the operation with respect to the production of the livestock, except that this

				subsection shall not apply to—

							(1)an arrangement

				entered into within 7 days (excluding any Saturday or Sunday) before slaughter

				of the livestock by a packer, a person acting through the packer, or a person

				that directly or indirectly controls, or is controlled by or under common

				control with, the packer;

							(2)a cooperative or

				entity owned by a cooperative, if a majority of the ownership interest in the

				cooperative is held by active cooperative members that—

								(A)own, feed, or

				control livestock; and

								(B)provide the

				livestock to the cooperative for slaughter;

								(3)a packer that is

				not required to report to the Secretary on each reporting day (as defined in

				section 212 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the

				price and quantity of livestock purchased by the packer; or

							(4)a packer that

				owns 1 livestock processing plant;

				or

							.

				(b)Effective

			 date

				(1)In

			 generalSubject to paragraph (2), the amendments made by

			 subsection (a) take effect on the date of enactment of this Act.

				(2)Transition

			 rulesIn the case of a packer that on the date of enactment of

			 this Act owns, feeds, or controls livestock intended for slaughter in violation

			 of section 202(f) of the Packers and Stockyards Act, 1921 (as amended by

			 subsection (a)), the amendments made by subsection (a) apply to the

			 packer—

					(A)in the case of a

			 packer of swine, beginning on the date that is 18 months after the date of

			 enactment of this Act; and

					(B)in the case of a

			 packer of any other type of livestock, beginning as soon as practicable, but

			 not later than 180 days, after the date of enactment of this Act, as determined

			 by the Secretary of Agriculture.

					

